DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/850,659 filed on 16 April 2020.
Claims 1-20 are currently pending, and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed 17 April 2020 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

Claims 1 and 8 are objected to for use of language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure or does not limit the scope of a claim or claim limitation. The claim recites:  “… wherein the first value is capable of being modified by the second entity using the identifiers …” as well as “… allowing operations to be performed …”. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A)    statements of intended use or field of use,

(C)     “wherein” clauses, or
(D)     “whereby” clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

Examiner notes wherein a part of the limitation feature which recites “… wherein the first value is capable of being modified by the second entity using the identifiers …” as well as “… allowing operations to be performed …”, may be construed as intended use or intended result language and, as such, may be interpreted as not further limiting the scope of the claimed invention inasmuch as the feature merely describes in a general sense what a second entity is capable of doing with a particular value which is highly subjective and therefore should not be afforded patentable weight. 

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, the claim language is met. In the same manner, language that describes non-functional descriptive material is also not entitled to patentable weight. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); see also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (stating that "[c]ommon situations involving nonfunctional descriptive material" include "a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed ....").
Claim Rejections – 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claims 1 and 8 recite in part the phrase(s) “adapted to…”, “adapted to allow…”, and/or “allows…” (e.g., “allowing operations to be performed…”) which do not narrow the claims sufficiently and allow the recited steps to be omitted thereby not being positively recited.

Applicant(s) are reminded that as a matter of linguistic precision, optional or conditional elements (e.g. "if," "may," etc.) do not narrow the claims because they can always be omitted.  See also MPEP §2106 II C:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation [Emphasis in original.]”

Dependent claims 2-7 and 9-20 are rejected as being dependent on rejected base claims 1 and 8. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 8 is directed towards facilitating the transfer of database entries in a remote database associated with a payment transaction/token in an organized manner, involving steps that are nothing more than merely using rules and/or instructions to carry out the steps of receiving, identifying, substituting (associating), transferring of data/information over a remote database, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate preventing the manipulation of database entries associated with a transaction record in a remote database in an organized manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; business relations grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “receiving, … a communication identifying a remote database and including one or more identifiers associated with a first value stored in the remote database and being transferred to a first entity by a second entity, wherein the first value is capable of being modified by the second entity using the identifiers; preventing modification of the first value stored in the remote database by the second entity, the preventing including: identifying, … allowing operations to be performed on the remote database, and … to transfer the first value associated with the one or more identifiers to be instead associated with one or more other identifiers unknown to the second entity; and after preventing modification of the first value stored in the remote database by the second entity, triggering a transfer of a second value to a database record associated with the second entity, the second value based on the first value”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Preventing the manipulation of record entries associated with a financial (e.g., payment) transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving, identifying, substituting (associating), transferring data/information over a remote database while using rules and/or instructions to perform the same falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “network”, “remote database”, “application programming interface”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to carry out the steps of receiving, identifying, substituting (associating), transferring data/information over a remote database in an organized manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to carry out the steps of receiving, identifying, substituting (associating), transferring data/information over a remote database in an organized manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 8 above and are ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 8 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 8 applies to claim 1 accordingly.

Dependent claims 2-7, and 9-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarcanin, US 2003/0145205 (“Sarcanin”), in view of Yuhan, US 9,641,598 (“Yuhan”).

Re Claim 1: Sarcanin discloses a computer system comprising: 

a processor; (¶[0004])

a communications module coupled to the processor; (¶[0087])

a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to: (¶[0375])

receive, using the communications module via a network, a communication identifying a remote database and including one or more identifiers associated with a first value stored in the remote database and being transferred to a first entity by a second entity, (¶¶[0123, 0169, 0231, 0299, 0302, 0363])

wherein the first value is capable of being modified by the second entity using the identifiers; (¶[0307])

Sarcanin doesn’t explicitly disclose:
prevent modification of the first value stored in the remote database by the second entity, the preventing including: identifying, from amongst a plurality of application programming interfaces, an application programming interface allowing operations to be performed on the remote database, and using the identified application programming interface to transfer the first value associated with the one or more identifiers to be instead associated with one or more other identifiers unknown to the second entity; 

Yuhan, however, makes this teaching in a related endeavor (Abstract; FIG. 2: “215”, “235”; C1 L5-29; C2 L5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yuhan with the invention of Sarcanin as disclosed above, for the motivation of facilitating memory management and data integrity.

Sarcanin further discloses:

after preventing modification of the first value stored in the remote database by the second entity, trigger a transfer of a second value to a database record associated with the second entity, the second value based on the first value. (¶¶[0095, 0113, 0389])
Re Claim 2:  Sarcanin in view of Yuhan discloses the computer system of claim 1. Sarcanin doesn’t explicitly disclose:

wherein using the identified application programming interface to transfer the first value associated with the one or more identifiers to be instead associated with the one or more other identifiers unknown to the second entity includes: 

calling a first method of the identified application programming interface to transfer the first value associated with the one or more identifiers to be instead associated with the one or more other identifiers unknown to the second entity; 

confirming that the first value initially associated with the one or more identifiers is no longer associated with the one or more identifiers and is instead now associated with the one or more other identifiers, 

wherein the confirming includes inspecting a return result of the call to the first method of the identified application programming interface, 

wherein the transfer of the second value to the database record associated with the second entity is triggered responsive to confirming that the first value initially associated with the one or more identifiers is no longer associated with the one or more identifiers and is instead now associated with the one or more other identifiers. 
Yuhan, however, makes this teaching in a related endeavor (Abstract; FIG. 2: “215”, “235”; C1 L5-29; C2 L5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yuhan with the invention of Sarcanin as disclosed above, for the motivation of facilitating memory management and data integrity.

Re Claim 3:  Sarcanin in view of Yuhan discloses the computer system of claim 1. Sarcanin further discloses:

wherein the first value stored in the remote database corresponds to an amount stored on a stored value card. (¶[0286])
Re Claim 4:  Sarcanin in view of Yuhan discloses the computer system of claim 3. Sarcanin further discloses:

wherein the stored value card is of a particular stored value card type, and wherein the identified application programming interface is a stored value card application programming interface allowing operations to be performed on stored value cards of the particular stored value card type. (¶[0251])
Re Claim 5:  Sarcanin in view of Yuhan discloses the computer system of claim 4. Sarcanin further discloses:

wherein preventing modification of the first value stored in the remote database by the second entity further includes: using the stored value card application programming interface to create a second, virtual stored value card of the particular stored value card type, wherein the one or more other identifiers identify the second, virtual stored value card. (¶¶[0051, 0111, 0115, 0251])
Re Claim 6:  Sarcanin in view of Yuhan discloses the computer system of claim 5. Sarcanin further discloses:

wherein the instructions, when executed, further cause the computer system to: 

receive, using the communications module via the network, a request to purchase a third virtual stored value card of the particular stored value card type storing a particular value; 

search a pool of virtual stored value cards to identify a virtual stored value card matching the request, the pool of virtual stored value cards including the second, virtual stored value card; and 

satisfy the request to purchase the third virtual stored value card using the second, virtual stored value card. 

([¶¶[0009, 0040, 0087)]
Re Claim 7:  Sarcanin in view of Yuhan discloses the computer system of claim 4. Sarcanin doesn’t explicitly disclose:

when executed, further cause the computer system to: after preventing modification of the first value stored in the remote database by the second entity, use the stored value card application programming interface to cancel the stored value card. 
Yuhan, however, makes this teaching in a related endeavor (Abstract; FIG. 2: “215”, “235”; C1 L5-29; C2 L5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yuhan with the invention of Sarcanin as disclosed above, for the motivation of facilitating memory management and data integrity.

Re Claim 8:  Claim 8, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.

Re Claim 9:  Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 2.

Re Claim 11:  Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 3.

Re Claim 12:  Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 4.

Re Claim 13:  Sarcanin in view of Yuhan discloses the computer system of claim 12. Sarcanin further discloses:

wherein the one or more identifiers include a card number of the stored value card and a PIN code of the stored value card. (¶¶[0005, 0044])
Re Claim 14:  Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 4.

Re Claim 15:  Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 5.

Re Claim 16:  Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.

Re Claim 17:  Sarcanin in view of Yuhan discloses the computer system of claim 15. Sarcanin further discloses:

wherein the second, virtual stored value card is used for pooling values transferred from stored value cards of the particular stored value card type. (¶[0044])
Re Claim 18:  Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 6.

Re Claim 19:  Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 5.

Re Claim 20:  Sarcanin in view of Yuhan discloses the computer system of claim 8. Sarcanin further discloses:

wherein the transfer of the second value to the database record associated with the second entity corresponds to a payment to the second entity. (¶[0013])


Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692